Citation Nr: 0928136	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-27 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
September 1977 with additional reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The Board notes that the claim was previously before the 
Board in November 2007 and was remanded for additional 
development.  The Veteran's claim has now been returned to 
the Board for appellate review.


FINDINGS OF FACT

The preponderance of the evidence does not establish that the 
Veteran suffers from PTSD as a result of a stressor which 
occurred during service.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a September 2004 letter, issued prior to the 
decision on appeal, as well as May 2006 and December 2007 
letters, the RO/AMC provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection for PTSD, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  March 
2006, May 2006 and December 2007 letters advised the Veteran 
of the evidence needed to establish a disability rating and 
effective date.  The claim was last readjudicated in June 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, post service treatment records, a VA examination 
report, and statements from family members.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The Veteran was an active 
participant in the claims process by submitting medical and 
lay evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Analysis

The Veteran contends, in essence, that he has PTSD due to a 
traumatic experience during a parachute jump in Georgia where 
he injured his ankle.  In the Veteran's May 2005 notice of 
disagreement, the Veteran reiterated that he was severely 
injured in a jump mishap while in service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 
128 (1997).


The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether a veteran engaged in "combat with 
the enemy," as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If VA determines that a veteran engaged in combat 
with the enemy and an alleged stressor is combat-related, 
then the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required 
providing that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b)(West 2002); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio, 9 Vet. App. at 166.  Furthermore, an 
opinion by a medical health professional based on post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence, the Veteran's service treatment 
records indicate that he injured his right ankle during a 
parachute jump in September 1973.  The ankle was x-rayed at 
Fort Stewart, Georgia and there was no fracture.  The Veteran 
returned to Fort Bragg, North Carolina and complained of 
continued pain.  The examiner indicated that there was 
minimal swelling and tenderness.  The Veteran was put on 
crutches for two days and was told to ice the ankle and 
elevate it.  The following month, the Veteran complained of 
foot and Achilles pain.  He was subsequently given stretching 
exercises.   The Veteran's August 1977 separation examination 
is negative for any mention of a right ankle problem or 
mental health problem.  Additionally, the Veteran's claims 
file contains reports of post-service medical examinations 
dated in January 1982, February 1986, March 1990 and April 
1994 conducted in the context of the Veteran's National Guard 
service.  A re-enlistment examination dated in January 1982 
for the National Guard indicates the Veteran reported having 
foot trouble after an injury during a parachute jump when he 
turned his ankle.  The Report of Medical History also noted 
an affirmative answer to whether he suffered from nervous 
trouble of any sort.  The Veteran explained 
that he "feels nervous at times."  He denied difficulty 
sleeping, depression, and excessive worry.  All subsequent 
examinations revealed the Veteran denying nervous trouble, 
depression, excessive worry and sleep difficulties.  

The Board notes that the Veteran was diagnosed with PTSD, 
chronic, severe in January 2005 at the Goldsboro Psychiatric 
Clinic by Dr. L.  The examiner indicated that the Veteran was 
"severely injured" during a jump mishap at Fort Stewart, 
Georgia.  The examiner additionally indicated that the 
Veteran was medivac'd from Georgia to Fort Bragg due to his 
injuries.  

The Veteran was afforded a VA examination during April 2009.  
The examiner indicated that he reviewed the Veteran's claims 
file including the reports concerning his in-service ankle 
injury as well as the Veteran's contentions.  The Veteran 
reported at the examination that he sustained a hairline 
fracture while in-service due to a parachuting accident.  The 
Veteran additionally indicated that he was in the infirmary 
for two days due to his ankle injury and was sent by chopper 
with other soldiers to Fort Bragg.  Additionally, he 
indicated that he was in a soft cast and had physical therapy 
for 5 or 6 months.  The examiner noted that the Veteran's 
service treatment records indicate that he was x-rayed and 
there was 
no fracture.  The examination report stated that the Veteran 
completed various psychological testing to include the Beck 
Depression Inventory-II in order to assess the Veteran's 
mental health.  The examiner concluded that the Veteran did 
not meet the DSM-IV stressor criterion and that the Veteran's 
Axis I diagnosis was schizoaffective disorder, depressive 
type.  The examiner indicated that the Veteran may have 
experienced a high level of fear during his claimed stressful 
event; however, a parachute jump which he was expecting to 
make and had the proper equipment for with resulting ankle 
injury did not meet the criteria for a serious injury.  
Additionally, the examiner noted the Veteran did not meet the 
DSM-IV criteria because he does not persistently re-
experience the event.  The Veteran reported infrequent 
nightmares about the jump and did not demonstrate any 
psychological distress or physiological reactivity when 
remembering the event during his VA examination.  The 
examiner additionally indicated that the private psychiatric 
records from the Goldsboro Clinic indicate that the Veteran 
had depressive symptoms, panic attacks or symptoms, visual 
illusions and hallucinations to include seeing dead loved 
ones.  The examiner indicated that the claimed symptomatology 
could not be explained by a PTSD diagnosis alone.

The Board acknowledges that there are medical opinions both 
for and against the Veteran's claim.  For the reasons that 
follow, the Board finds that the opinion from the VA examiner 
is entitled to more probative weight than that from the 
private practitioner.  Initially, the Board notes that the VA 
examiner had the entire claims file to review, to include 
private treatment records as well as the records concerning 
the Veteran's claimed stressor.  In this case, review of the 
claims file was of particular importance due to the variance 
in the Veteran's story from the objective evidence of record.  

In this regard, the Board notes that service treatment 
records created contemporaneous to the claimed stressor 
indicate that the Veteran sprained or twisted his ankle, 
which does not constitute a severe injury.  However, the 
Veteran currently contends that his injury was severe and 
resulted in a broken ankle with extensive follow-up 
treatment.  These contentions are not substantiated by the 
objective evidence of record.  The Board finds the 
contemporaneous records regarding the injury to be more 
probative than the Veteran's current contention of "severe 
injury".  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  

Additionally, the VA examiner addressed the DSM-IV criteria 
in detail and provided an explanation as to why the Veteran's 
symptoms and stressor did not support that diagnosis.  His 
report provided greater detail and rationale than the private 
opinion, addressed all DSM-IV criteria, and addressed whether 
the Veteran's stressor, as reported in objective, 
contemporaneous records, resulted in PTSD.  The Board notes 
in this regard that the private psychiatrist based a PTSD 
diagnosis solely on the history as provided by the Veteran of 
being "severely injured" in a jump mishap.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based 
on review of the medical evidence is more probative than an 
opinion that is based on the Veteran's reported history).  
Moreover, the VA examiner conducted psychological testing to 
assist in arriving at a diagnosis.  Thus, greater probative 
weight has been assigned to the VA examiner's opinion that 
the Veteran does not suffer from PTSD, but rather from 
schizoaffective disorder.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).      

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER


Entitlement to service connection for PTSD is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


